DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 19 recite “a training dataset to generate a training dataset…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Examiner’s notes

Claims 4-13, 19 are not rejected under prior art(s).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al (Pub. No. US 2018/0027006).

As per claims 1, 16, 20, Zimmermann discloses a method, comprising: collecting user input received by a client device, wherein the client device provides access to a remotely hosted application (…an application, may be accessed by an enterprise user…the enterprise may track application access and usage events, such as file uploads and downloads…the user may access the application through the cloud which may occur through APIs…see par. 421); analyzing, by the client device, the collected user input received by the client device to detect collected user input indicative of machine behavior that simulates inputs provided by a user (…analyzing machine behavior…see par. 137-139, 426); and preventing, by the client device, subsequent access to the remotely hosted application through the client device in response to detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, in order to protect the remotely hosted application from malicious attacks (…not allowing access to real enterprise data...where behavior can be observed and their riskiness assessed as part of classification…see par. 431).


As per claims 2, 17, Zimmermann discloses further in response to detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, and before preventing subsequent access to the remotely hosted application through the client device, displaying, by the client device, at least one verification query in a user interface of the client device; receiving, by the client device, at least one answer to the verification query; and analyzing, by the client device, the answer received to the verification query to determine whether the answer indicates that the user input received by the client device is being provided by a user (see par. 278, 323).


As per claims 3, 18, Zimmermann discloses preventing, by the client device, subsequent access to the remotely hosted application through the client device only in response to both i) detection of collected user input received by the client device indicative of machine behavior that simulates inputs provided by a user, and ii) determining that the answer received to the verification query indicates that the user input received by the client device is not being provided by a user (see par. 278, 290).



As per claim 14, Zimmermann discloses wherein the client device provides the user with access to a remotely hosted application that comprises a virtual desktop application (see par. 484).


As per claim 15, Zimmermann discloses wherein the client device provides the user with access to a remotely hosted application that comprises an individual application (see par. 421).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to protecting remotely hosted applications from malicious attacks on a client device.


Srinivas et al (Pat. No. US 10601654); “System and Method for Observing and Controlling a Programmable Network Using a Remote Network Manager”;

-Teaches a collector that receives network traffic data from a plurality of network elements in the plurality of networks…extracting features from the network traffic…to receive filtered network traffic…the collector is configured to index the network enabling efficient search and retrieval of the metadata…see col.3 lines 28-40.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436